Title: To George Washington from Richard Peters, 12 May 1796
From: Peters, Richard
To: Washington, George


        
          
            Dear Sir
            Belmont [Pa.] 12. May 1796
          
          I have so long waited for the Answers to a Number of Queries, I proposed to several of our most intelligent Farmers, on the subject of Manures, & particularly the Gypsum; & have been so much disappointed in not receiving the requisite Information, that I cannot longer trespass on your Patience, by detaining Sr J. Sinclair’s Communications which I now return to you. Many of the Subjects are too amply discussed, to need any Additions. If any were necessary, American Farmers have made too little Progress in their Art, to teach those of Europe. Our Stercouries are in a rude state; and but few take any pains to improve them. Composts are rare. Native Manures, except Lime, Plaister & River Mud, little sought after. Perhaps I should add that Oyster Shells & Salt Sedge or Grass, are much used, as Manures, on our Sea Coasts. In the Neighborhood of Cities and Towns, the Manures produced in them are all used, some well applied, but generally without much Art or Management. Altho’ our Agriculture on our old Lands is much improved, it is yet in its Infancy. There is so much fresh Land to be had, that the worn Lands are frequently abandoned to what is called rest, or left in the hands of those who manage them (with however many Exceptions) but indifferently. The only Subject on which I could reasonably hope to afford any useful Information, was that of Plaister of Paris. For this Purpose I proposed the Queries I enclose to sundry of our Farmers, who appear to be averse from putting their Thoughts on Paper. I also send you the Answers of a Mr West (Brother to the celebrated Painter of that Name) who has effected

wonderful Changes in his Farm, by Means of this Manure chiefly. His Farm is now a Garden tho’ it was a miserable sterile Waste. He is not singular in the successful Use of Plaister. It is now becoming very general, and is always productive of beneficial Effects, in greater or less degrees. Many of our Farmers who are within Reach of the Sea Ports, where they can purchase Plaister, are rapidly getting rich, by means of this Manure.
          I must for the present, content myself with sending you the enclosed Answers to the Queries on this Subject. At a future Day, if I find any thing worthy of troubling you with, I will send any further Communications I receive, or Thoughts which are suggested from Conversations with our Farmers or my own Reflections. I am with sincere & respectful Esteem Your Obedt Servt
          
            Richard Peters
          
        
        
          I wish it were possible to get one or two Copies of the Surveys and Reports made to the Board of Agriculture of G. Britain. I want one for our Agricultural Society and one for myself. If they were to be purchased I would buy them. If you think it will not be laying yourself under Obligations or involving yourself in trouble I will be obliged to you to desire Sr J.S. to send one or two Copies. If any Expence attends it I will cheerfully pay it.
        
      